EXHIBIT RADVISION Receives Frost & Sullivan 2010 Best Practice Award Frost & Sullivan China Recognizes RADVISION for Outstanding Innovation in the Field of Video Technology Press Release Source: RADVISION On Tuesday December 14, 2010, 8:00 am EST TEL AVIV, Israel(BUSINESS WIRE) RADVISION® Ltd. (Nasdaq:RVSN - News), a leading technology and end-to-end solution provider for unified visual communications including video network infrastructure, developer tools and high definition (HD) room, desktop and mobile video conferencing systems, today announced that it has been selected by industry analyst Frost & Sullivan for the Frost & Sullivan China Best Practice Award – 2010 Excellence in Video Technology Innovation of the Year in recognition of the Company’s “remarkable efforts and innovative contribution in the video technology field.” Each year, Frost & Sullivan presents this award to the company that has carried out new research, which has resulted in innovations that have or are expected to bring significant contributions to the industry in terms of adoption, change, and competitive posture. This award recognizes the quality and depth of RADVISION’s research and development program, as well as the vision and risk-taking that enabled it to undertake such an endeavor. “RADVISION’s continuous investment in research and development is a key factor to its innovations in technology and solutions that drive its business,” said Simon Yang, industry analyst at Frost & Sullivan. “Based on their deep understanding of clients’ needs and market trends, RADVISION has been engaged in developing video technology in 3G and IP networks, and is a leading provider in the visual communication and unified communication industries. Its SCOPIA series and other high-end products and applications can successfully utilize video technology in unified communications and facilitate enterprises with a seamless communications platform, which makes RADVISION’s brand a highlight in the market.” RADVISION noted that its long-term investment and research in video technology has successfully helped enterprises and service providers build efficient video communication networks, and is removing barriers to the development of unified video communication, thereby promoting the advancement of video technology.
